Citation Nr: 0736397	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  05-09 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, which, in 
pertinent part, entitlement to service connection for the 
above conditions.  


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  Major depressive disorder was not shown during service or 
within one year of the veteran's discharge from service and 
the competent medical evidence of record does not show that 
the veteran's depressive disorder is etiologically related to 
service.  


CONCLUSIONS OF LAW

1.  PTSD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. § 1110, 1112 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2007).  

2.  MDD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1112 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he should submit all pertinent evidence in his 
possession, by letter mailed in April 2005, subsequent to its 
initial adjudication of the claims.   In addition, he was 
provided appropriate notice concerning the effective-date and 
disability-evaluation elements of his claims in a letter 
mailed in March 2006.  

Although the veteran was not provided notice with respect to 
the disability rating or effective date element of his claims 
until March 2006, after the initial adjudication of the 
claims, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that service 
connection is not warranted for the veteran's claimed PTSD 
and major depressive disorder.  Consequently, no disability 
rating or effective dates will be assigned, so the failure to 
provide timely notice with respect to those elements of the 
claims was no more than harmless error.

The Board acknowledges that the veteran has not been afforded 
a VA examination in response to his claims but has determined 
that no such examination is required in this case because the 
medical evidence of record is sufficient to decide the claims 
and there is no reasonable possibility that such an 
examination would result in evidence to substantiate the 
claims.  In this regard, the Board notes that the veteran was 
provided a complete psychological examination by the VA 
Medical Center (VAMC) in May 2002, to include the 
administration of psychological tests.

The record also reflects that the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claims.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims on a de 
novo basis in August 2006.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.


General Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests psychoses to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


PTSD

Entitlement to service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

The veteran contends that he incurred PTSD during active duty 
service as a result of being jailed in 1967 for a period of 
AWOL.  As noted above, entitlement to service connection for 
PTSD is based on three criteria, first of which is the 
presence of medical evidence diagnosing the condition.  38 
C.F.R. § 3.304(f).  While there is conflicting evidence as to 
whether the veteran meets the criteria for a valid diagnosis 
of PTSD, after review of the medical evidence of record, the 
Board finds that the record does not establish that the 
veteran has been provided a valid diagnosis of PTSD.

Service medical records are negative for any treatment or 
complaints related to a psychiatric disorder.  The 
examination report for discharge in September 1968 shows that 
the veteran was found to be psychiatrically normal upon 
clinical examination, and the veteran made no complaints of 
psychiatric problems on his September 1968 report of medical 
history.

Supportive of the veteran's claim is a statement from his 
private psychiatrist, J.F., dated May 2005 noting that the 
veteran has chronic symptoms of PTSD due to a traumatic 
experience that occurred during active duty service when the 
veteran prepared to go on leave for the birth of his son.  
J.F. also notes that the veteran has been experiencing these 
symptoms for years, specifically since the traumatic event 
took place.  The Board finds that the opinion of J.F. is of 
limited probative value as his diagnosis of PTSD is based 
solely on the veteran's recitation of history.  The Board 
notes that it is not required to accept doctors' opinions 
that are based upon the veteran's recitation of medical 
history.  Godfrey v. Brown, 8 Vet. App. 113 (1995), see also, 
Owens v. Brown, 7 Vet. App. 429 (1995).  In addition, the 
Board notes that while the claims folders contain clinical 
records of the veteran's treatment with J.F. since March 1990 
and J.F. stated that the veteran's symptoms of PTSD have 
dated back to active duty service, PTSD was not noted by J.F. 
until March 2005, almost forty years after the veteran's 
separation from active duty service, and fifteen years after 
the veteran began psychiatric treatment.

In the Board's opinion, the most probative evidence 
concerning whether the veteran has PTSD are the treatment 
records from the VAMC where the veteran began psychiatric 
treatment in April 2000.  A diagnosis of rule-out PTSD was 
made in July 2001 based on the veteran's statements regarding 
his time in jail during service.  In May 2002, he underwent a 
psychological examination, and based on his scores from 
psychological tests and a clinical examination, the veteran 
was found to not meet the criteria for a diagnosis of PTSD.  
The examiner administered psychological tests and properly 
supported his conclusion that a diagnosis of PTSD was not 
warranted.  
Finally, while the veteran contends that he has PTSD, the 
Board notes that the veteran is not competent to render an 
opinion as to a medical diagnosis.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  As the preponderance of the evidence 
establishes that the veteran does not have PTSD, there is no 
reasonable doubt to be resolved in the veteran's favor and 
the claim must be denied.  


Major Depressive Disorder

The veteran also contends that he incurred major depressive 
disorder as a result of his active duty service.  As noted 
above, the veteran's service medical records are negative for 
any treatment or complaints related to a psychiatric 
disorder.  The examination report for discharge in September 
1968 also shows that the veteran was found to be 
psychiatrically normal upon clinical examination.

Although the post-service medical evidence of record shows 
that the veteran was initially diagnosed with major 
depressive disorder during a period of psychiatric 
hospitalization in March 1990, there is no post-service 
medical evidence of this disorder until more than twenty 
years after the veteran's discharge from service, or of a 
nexus between the veteran's current major depressive disorder 
and his military service.  In this regard, the Board notes 
that at the time of the veteran's hospitalization, his 
depressive disorder stressors were noted to be unresolved 
feelings pertaining to past infidelity, financial stress, and 
an alcoholic father.  While the record also contains a letter 
from the veteran's brother noting that since the veteran's 
return from active duty service in November 1968 he has not 
been the same person, the veteran's post-service psychiatric 
treatment does not provide a nexus between his military 
service and his major depressive disorder.  

In essence, the evidence of a nexus between the veteran's 
current major depressive disorder and his military service is 
limited to the veteran's own statements.  This is not 
competent evidence of the alleged nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the claim.



ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for major depressive 
disorder is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


